Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9-10 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN207419305 U).

Regarding claim 1, Wang discloses a center device comprising:

a first wireless communication unit configured to wirelessly communicate with a vehicle using a first communication method (see LTE [0007]) within a first communication range (see second communication module [0007]);

a second wireless communication unit  (see first communication module [0018]) configured to wirelessly communicate with the vehicle using a second communication method within a second communication range which is smaller than the first communication range, the second communication method having a communication speed higher than a communication speed of the first communication method (see Low power wide area WAN technology of NB-IOT [0018]);

a reception control unit  (control Porecessing centre [0017]) configured to control a reception of vehicle information from the vehicle to the first wireless communication unit (controls receiving and transmitting [0017]): and

a distribution control unit configured to control a distribution of content data from the second wireless communication unit to the vehicle in accordance with the received vehicle information (see central processing unit which controls mechanical locking of the vehicle body [00017]).

Regarding claim 10, Wang discloses data communication program product, which is stored in a tangible non-transitory computer-readable storage medium and comprising instructions to be executed by a center device, the instructions comprising:

receiving, using a first wireless communication unit (see second communication module [0007])), vehicle information from a vehicle, the first wireless communication unit performing a wireless communication with the vehicle by a first communication method within a first communication range (see LTE [0007]); and

distributing (see gives the content of the lock state information, [0031]), using a second wireless communication unit (see first communication module [0018]), content data to the vehicle, the second wireless communication unit performing a wireless communication, at a higher communication speed than a communication speed of the first communication method, with the vehicle by a second communication method within a second communication range which is smaller than the first communication range (see Low power wide area WAN technology of NB-IOT [0018]).

Regarding claim 11, Wang discloses center device comprising:

a processor configured to wirelessly communicate with a vehicle using a first communication method within a first communication range and wirelessly communicate with the vehicle using a second communication method within a second communication range; and

a memory (see [0006] central processing unit which contains memory/storage),

wherein

the second communication range has a higher communication speed than a communication speed of the first communication range (see LWPA for higher speed, [0016]),

the second communication range is smaller than the first communication range (LPWA as disclosed has a smaller range), and

the processor (see [0006] central processing unit) is further configured to:

control a reception of vehicle information from the vehicle using the first communication method (see [0031], “content of the lock state information, battery voltage sampling signal, representing the vehicle exit or on the status signal” this comes form the vehice) and store the received vehicle information in the memory (see CPU [0033]); and control a distribution of content data to the vehicle using the second communication method in accordance with the vehicle information stored in the memory (see [0018], “with low power consumption field of NB-IoT.sub. communication protocol, which is suitable for intelligent lock field, characteristics and advantages thereof comprises:
”, therefore intelligent lock filed is distributed). 

Regarding claim 4, Wang discloses the center device according to claim 1, wherein

the first wireless communication unit performs, as the first communication method, a wireless communication compliant with a cellular low power wide area (LPWA) communication method (see LPWA in [0016]), and

the second wireless communication unit performs, as the second communication method, a wireless communication compliant with a long term evolution (LTE) (see LTE [0007]) communication method.

Regarding claim 6, Wang discloses the center device according to claim 1, wherein

the distribution control unit distributes the content data to the vehicle in a case where the vehicle has a remaining battery amount of a vehicle battery equal to or greater than a threshold value (see battery and threshold to imply the alternative [0031]), and

the distribution control unit does not distribute the content data to the vehicle in a case where the vehicle has the remaining battery amount of the vehicle battery less than the threshold value (see battery low [0031]).

Regarding claim 9, Wang discloses the data communication system comprising:

the center device (see lock unit in fig. [0006]) according to claim 1; and

a vehicle device that transmits vehicle information to the center device and receives the content data from the center device (first and second communication module is part of lock unit and they can send and receive, [0006]-[0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN207419305 U) in further view of Provenzano et al. (US Pat. No. 7,227,475 B1).
Regarding claim 5, Wang discloses a center device according to claim 1, 

Wang does not specifically disclose however Provenzano discloses wherein the distribution control unit distributes the content data to the vehicle in a case where the vehicle is currently positioned within a predetermined area (distributing content based on geographical area, claim 1), and

the distribution control unit does not distribute the content data to the vehicle in a case where the vehicle is currently positioned out of the predetermined area (distributing content based on geographical area, claim 1).

It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Wang and Provenzano.  Doing so is a well-known feature in mobile communications networks.

 		Regarding claim 8, Wang discuses a center device according to claim 1, wherein

Wang does not specifically disclose however the distribution control unit controls, as the distribution of the content data (see content news, event, information etc, col. 9, lines 55-64), a distribution of map data (see content includes map, col. 9, lines 55-64).

It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Wang and Provenzano.  Doing so is a well-known feature in mobile communications networks.

Allowable Subject Matter

Claims 2-3, 7, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643